Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 29-46, drawn to A + B + B1 + C + C1 + D + E + F + G + H + H1 + H2 + I + J + J1+ K+ L + M + N + N1:
(per independent Claim 29, wherein the following limitations together are generally considered technical feature A) monitoring a tire of a vehicle
a) associating a monitoring unit with the tire, wherein the monitoring unit comprises at least one sensing element adapted to measure at least one quantity descriptive of deformations of the tire; 
b) fitting the tire to a wheel of the vehicle and operating the vehicle to cause rotation of the tire on a rolling surface, wherein, due to the fitting and operating, the tire is deformed to form a contact area between the tire and the rolling surface; 
c) during the rotation of the tire, measuring the quantity within an amount of time at a sampling frequency lower than about 1.5 kHz, wherein the sampling frequency is higher than about 50 Hz, or higher than about 150 Hz; 
d) for each measurement of the quantity performed in c), determining whether the measured quantity has a value representative of a passage of the monitoring unit in correspondence with the contact area, to obtain a first number of passages of the monitoring unit in correspondence with the contact area within the amount of time; 
f) performing the monitoring of the tire 
(per independent Claim 29, wherein the following limitations together are generally considered technical feature B) -3-Application No.: 16/764,750 Attorney Docket No.: 07040.0669-00e) estimating at least one parameter related to the tire based on the first number, the sampling frequency, and the amount of time
(per independent Claim 29, wherein the following limitations together are generally considered technical feature B1) wherein the monitoring of the tire is based on the at least one parameter estimated
(per dependent Claim 30, whose limitations together are generally considered technical feature C) wherein the sampling frequency is lower than about 750 Hz.
(per dependent Claim 31, whose limitations together are generally considered technical feature C1) wherein the sampling frequency ranges from about 150 Hz to about 600 Hz.
(per dependent Claim 32, whose limitations together are generally considered technical feature D) wherein the sampling frequency is chosen in order to obtain, for a vehicle speed up to 100 km/h, an average number of measurements of the quantity having a value representative of a passage of the monitoring unit in correspondence with the contact area of at least 0.5 measurements per tire round trip, at least 0.75 measurements per tire round trip, or at least 1 measurement per tire round trip.
(per dependent Claim 33, whose limitations together are generally considered technical feature E) wherein the measurement of the quantity is performed to obtain a sequence of measurements of the quantity, the method further comprising extracting from the sequence a set of measurements representative of passages of the monitoring unit in correspondence with the contact area to obtain the first number of passages. 
(per dependent Claim 34, whose limitations together are generally considered technical feature F) further comprising: 
g) interrupting the measurement of the quantity after at least one occurrence of a measurement of the quantity having a value representative of a passage of the monitoring unit in correspondence with the contact area; 
h) starting again the measurement of the quantity after a switch off time; wherein the estimating at least one parameter comprises calculating a second number of virtual measurements based on the sampling frequency and the switch off time.
(per dependent Claim 35, whose limitations together are generally considered technical feature G) further comprising determining an overall number of measurements based on the sampling frequency and the amount of time, wherein the estimating at least one parameter is performed based on the first number and the overall number.
(per dependent Claim 36, whose limitations together are generally considered technical feature H) wherein the determination of whether the measured quantity has a value representative of a passage of the monitoring unit in correspondence with the contact area is performed by defining a threshold value and comparing the value of the measured quantity with the threshold value.
(per dependent Claim 37, whose limitations together are generally considered technical feature H1) further comprising a heating element that is configured to heat the display device.
(per dependent Claim 38, whose limitations together are generally considered technical feature H2) wherein the detection device is further configured to detect an ambient temperature in an environment of the motor vehicle, wherein the control device is further configured to actuate the heating element for heating the display device when a detected value of the ambient temperature lies below a predetermined threshold value.
(per dependent Claim 39, whose limitations together are generally considered technical feature I) wherein the monitoring unit is secured to a crown portion of the tire and comprises at least one sensing element adapted to measure at least a radial acceleration of the crown portion during rotation of the tire.
(per dependent Claim 40, whose limitations together are generally considered technical feature J) wherein the at least one parameter related to the tire is a length of the contact area during rotation (PL).
(per dependent Claim 43, whose limitations together are generally considered technical feature J1) wherein the monitoring unit comprises at least one further sensing element adapted to measure a tire pressure, and a load exerted on the tire by the vehicle is estimated based on the length (PL) and the tire pressure.
(per dependent Claim 41, whose limitations together are generally considered technical feature K) wherein the monitoring unit comprises at least one further sensing element adapted to measure a tire pressure and/or a tire temperature.
(per dependent Claim 42, whose limitations together are generally considered technical feature L) wherein the at least one parameter related to the tire is a load exerted on the tire by the vehicle.
(per dependent Claim 44, whose limitations together are generally considered technical feature M) further comprising starting the measurement of the quantity when at least one of the following access conditions is met: 
a speed of the vehicle is comprised within a predetermined speed range, or 
an absolute value of longitudinal acceleration of the vehicle is lower than a predetermined amount.
(per dependent Claim 45, whose limitations together are generally considered technical feature N) further comprising stopping the measurement of the quantity when at least one of the following stopping conditions is met: 
an absolute value of longitudinal acceleration of the vehicle exceeds a predetermined acceleration threshold, 
a speed of the vehicle is outside a predetermined speed range, or 
the amount of time exceeds a predetermined maximum amount of time
(per dependent Claim 46, whose limitations together are generally considered technical feature N1) wherein the predetermined maximum amount of time is about 10 seconds.
Group II, claim(s) 47, drawn to A + B + B1 + B1a + B2 + B2a + B3:
(per independent Claim 47, wherein the following limitations together are also generally considered technical feature A) monitoring a tire of a vehicle 
a monitoring unit adapted to be associated with the tire, wherein the monitoring unit comprises at least one sensing element adapted to measure at least one quantity descriptive of deformations of the tire
when the tire is fitted to a wheel of the vehicle and the vehicle is operated to cause rotation of the tire on a rolling surface, and due to the fitting and operating, the tire is deformed to form a contact area between the tire and the rolling surface; 
wherein the at least one sensing element is adapted to: 
a) measure the quantity within an amount of time at a sampling frequency lower than about 1.5 kHz during the rotation of the tire, wherein the sampling frequency is higher than about 50 Hz, or higher than about 150 Hz
b) for each measurement of the quantity performed in a), determine whether the measured quantity has a value representative of a passage of the monitoring unit in correspondence with the contact area, to obtain a first number of passages of the monitoring unit in correspondence with the contact area within the amount of time, 
d) monitoring the tire.
(per independent Claim 47, wherein the following limitations together are generally considered technical feature B) c) estimate the at least one parameter related to the tire based on the first number, the sampling frequency, and the amount of time
(per independent Claim 47, wherein the following limitations together are generally considered technical feature B1) wherein the monitoring of the tire is based on the at least one parameter estimated
(per independent Claim 47, wherein the following limitations are generally considered technical feature B1a) wherein the monitoring of the tire is done by at least one interface towards a control system that has been provided the at least one parameter
(per independent Claim 47, wherein the following limitations are generally considered technical feature B2) wherein the estimating of the at least one parameter related to the tire is done by at least one processing unit comprising software modules
(per independent Claim 47, wherein the following limitations are generally considered technical feature B2a) wherein steps b and d of technical feature A are done by the software modules
(per independent Claim 47, wherein the following limitations are generally considered technical feature B3) wherein the estimating of the at least one parameter related to the tire is done while the tire is being rotated and is being deformed
Group III, claim(s) 48, drawn to A + B4 + B4a + B4a1 + B4a2 + B4b:
(per independent Claim 48, wherein the following limitations together are also generally considered technical feature A)
A monitoring unit adapted to be associated with a tire, the monitoring unit comprising: 
at least one sensing element adapted to: 
a) measure at least one quantity descriptive of deformations of the tire within an amount of time at a sampling frequency lower than about 1.5 kHz during the rotation of the tire, wherein the sampling frequency is higher than about 50 Hz, or higher than about 150 Hz; 
when the tire is fitted to a wheel of a vehicle and the vehicle is operated to cause rotation of the tire on a rolling surface, and due to the fitting and operating the tire is deformed to form a contact area between the tire and the rolling surface: 
b) for each measurement of the quantity performed in a), determine whether the measured quantity has a value representative of a passage of the monitoring unit in correspondence with the contact area, to obtain a first number of passages of the monitoring unit in correspondence with the contact area within the amount of time
(per independent Claim 48, wherein the following limitations together are also generally considered technical feature B4) wherein step b of technical feature A is done by at least one processing unit comprising software modules
(per independent Claim 48, wherein the following limitations together are also generally considered technical feature B4a) wherein the software modules are adapted to communicate to a controlling unit external to the tire
(per independent Claim 48, wherein the following limitations together are also generally considered technical feature B4a1) wherein the communicating is done via a transmitting unit
(per independent Claim 48, wherein the following limitations together are also generally considered technical feature B4a2) wherein the communicating is the first number or at least one parameter related to the tire estimated based on the first number, the sampling frequency, and the amount of time
(per independent Claim 48, wherein the following limitations together are also generally considered technical feature B4b) wherein step b of technical feature A is done while the tire is being rotated and is being deformed
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features (defined as “a contribution which each of the claimed inventions, considered as a whole, makes over the prior art”, wherein “contribution over the prior art” must be novel/non-obvious over the prior art per MPEP 1850 and 1893.03(d)) for the following reasons:
Group I requires: A + B + B1 + C + C1 + D + E + F + G + H + H1 + H2 + I +J + J1+ K+ L + M + N + N1.
Group II requires: A + B + B1 + B1a + B2 + B2a + B3.
Group III requires: A + B4 + B4a + B4a1 + B4a2 + B4b.
Groups I, II, and III each share the same technical feature A, so unity of invention may apply if technical feature A can be shown to be a special technical feature, which requires a contribution over the prior art.
Within group I, technical features B + B1 + C + C1 + D + E + F + G + H + H1 + H2 + I +J + J1+ K+ L + M + N + N1 are all further required, but none of these technical features are shared with both groups II and III, so even if they are determined to contribute over the prior art (which the Office is not acquiescing at this time) they cannot be considered a shared technical feature, so it matters not if any one or more of these technical features B + B1 + C + C1 + D + E + F + G + H + H1 + H2 + I +J + J1+ K+ L + M + N + N1 are special technical features.
Within group II, technical features B + B1 + B1a + B2 + B2a + B3 are all further required, but none of these technical features are shared with both groups I and III, so even if they are determined to contribute over the prior art (which the Office is not acquiescing at this time) they cannot be considered a shared technical feature, so it matters not if any one or more of these technical features B + B1 + B1a + B2 + B2a + B3 are special technical features.
Within group III, technical features B4 + B4a + B4a1 + B4a2 + B4b are all further required, but none of these technical features are shared with both groups I and II, so even if they are determined to contribute over the prior art (which the Office is not acquiescing at this time) they cannot be considered a shared technical feature, so it matters not if any one or more of these technical features B4 + B4a + B4a1 + B4a2 + B4b are special technical features.
Even though the inventions of these groups make technical feature A shared technical feature, this shared technical feature A is not a special technical feature, as it does not contribute over the prior art in view of Mancosu et. al. (WO2008065465A1, as evidenced by the Incoming Written Opinion of the International Searching Authority (ISA) for PCT/EP2018/082197), herein “Mancosu”.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention (either Group I, II, or III) to which the claims must be restricted.
The examiner has required restriction between product (Group II) claims or apparatus (Group III) claims and process (Group I) claims. Where applicant elects claims directed to the product/apparatus (either Group II or III), and all product/apparatus (either Group II or III) claims are subsequently found allowable, withdrawn process (Group I) claims that include all the limitations of the allowable product/apparatus (either Group II or III) claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.P./Examiner, Art Unit 3663                                 

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663